Citation Nr: 9916012	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma to the teeth for purposes of receiving VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Mississippi  State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
service connection for a mouth injury.  The issue on appeal 
was previously phrased as entitlement to service connection 
for the residuals of a mouth injury.  The Board has rephrased 
the issue as "entitlement to service connection for 
residuals of dental trauma to the teeth for the purpose of 
receiving VA outpatient dental treatment," to more 
accurately reflect the claim made by the veteran.  

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran sustained dental trauma to tooth number 10 
during active service.


CONCLUSION OF LAW

The criteria for establishing service connection for tooth 
number 10, as a residual of dental trauma, for the purpose of 
obtaining VA outpatient dental treatment, are met. 38 
U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1712(b)(1)(C), 5107 (West 
1991); 38 C.F.R. §§ 3.381(e), 4.149, 17.161(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board with respect to this 
issue is whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, i.e., meritorious on its own 
or capable of substantiation.  In this case, the veteran has 
asserted that he had teeth knocked out in a climbing accident 
during mountain warfare training in military service.  The 
Court has held that a veteran is competent to relate a 
sequence of events that resulted in a physically observable 
injury.  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994) 
(finding a claim well grounded where layperson testified as 
to an event resulting in a "physically observable injury"); 
see also Falzone v. Brown, 8 Vet. App. 398 (1995).  
Therefore, on the basis of the veteran's statements, as well 
as service dental records showing that tooth number 10 was 
missing upon separation from service, the Board finds that 
the veteran's claim is well grounded.  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to his claim, and that no further 
assistance to the veteran is required in order to comply with 
the VA duty to assist him in developing his claim.  38 
U.S.C.A. § 5107(a).

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§  101(16), 1110 (West 1991).  

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service. 38 C.F.R. § 3.381(a) (1998).  Additionally, 
effective principles relating to the establishment of service 
connection for dental disease and injuries by reason of their 
relationship to other associated service-connected diseases 
or injuries will be observed.  38 C.F.R. § 3.381(c) (1998).

For dental conditions, each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service connection. 38 C.F.R. § 
3.381(a)(1998).  However, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease and Vincent's stomatitis are not 
considered disabling conditions under VA regulations, and may 
be considered service connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).

Under the law, a claimant is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712(b) (West 1991) and 38 C.F.R. § 
17.161 (1998).

Specifically, a veteran will be eligible for "Class I" VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  "Class II" eligibility 
extends to veterans having a noncompensable service-connected 
dental disorder, subject to various conditions.  Generally, 
claimants are eligible for one-time correction of 
noncompensable service-connected dental conditions.  38 
U.S.C.A. 1712(b)(1)(A)(West 1991); 38 C.F.R. § 17.161 (1998).

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, may be authorized 
any treatment indicated as reasonably necessary for the 
correction of such service- connected noncompensable 
condition or disability.  38 U.S.C.A. § 1712(b)(1)(C)(West 
1991); 38 C.F.R. §§ 3.381(e), 17.161(c)(1998).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during the veteran's military service. 
VAOPGCPREC 5-97 (O.G.C. Prec. 5-97), 62 Fed. Reg. 15566 
(1997).  

The Board notes that a March 1948 RO rating decision granted 
service connection for teeth number 9, 10, and 17 for 
treatment purposes.  However, the veteran's present claim is 
that he suffered dental trauma during service.  This requires 
a separate determination of service connection for dental 
trauma under 38 C.F.R. § 3.381.

Initially, the Board notes that the veteran's service medical 
records use the Army tooth numbering system.  The Board has 
converted the numbering to the VA system currently in use.  

The veteran's service medical records appear to be complete.  
In September 1942 an entrance examination was conducted.  
Dental examination revealed that the veteran did not have any 
wisdom teeth and that tooth number 25, the right lower 
incisor, was missing.  A September 1943 service department 
dental report reveals that tooth number 10, the left upper 
lateral, was missing.  The December 1945 separation 
examination report reveals that, on separation, tooth number 
10, the left upper lateral, was still missing.  There is no 
indication in the service medical records that the veteran 
was subjected to any dental trauma.  

In November 1998 a VA dental examination of the veteran was 
conducted.  Physical examination revealed "missing 
mandibular and all maxillary teeth except for teeth #5, #6, 
and #13."  The examiner's notation stated that the December 
1945 separation examination report "clearly shows only tooth 
#10 is missing.  This in direct conflict with [the veteran] 
who stated that he lost 'multiple upper and lower teeth' 
secondary to his fall in 1943.  He also stated that he went 
through his military service without any front teeth."  

The veteran has presented numerous written statements and 
testimony at hearings.  His assertion is that during early 
training in the service he was trained in mountain climbing 
and mountain warfare.  He claims that he fell during this 
training and struck his face which resulted in injury to his 
mouth.  His allegations about dental trauma have been 
consistently been vague.  His continued assertions are that 
as a result of the fall he had multiple upper and lower teeth 
knocked out.  The veteran's statements are of limited 
credibility.  He asserts that he lost multiple teeth in the 
1943 climbing accident.  However, the service medical records 
reveal that only tooth number 10 was missing during service 
and on separation examination.  

However, the Board has considered that the veteran is 
competent to testify as to the occurrence of an injury during 
service.  Moreover, the service medical records do reveal 
that tooth number 10, the left upper lateral, was removed 
during service.  This tooth is in the front of the mouth and 
would be subject to the type of injury that the veteran 
asserts.  When the evidence is in relative equipoise as to 
the merits of the issue, then the benefit of the doubt in 
resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski,1 
Vet. App. 49, 55 (1990).  Therefore, the Board will resolve 
all doubt in the instant case in the veteran's favor.  The 
Board finds that tooth number 10 was removed during service 
as a result of dental trauma.  However, the evidence of 
record does not reveal that any other tooth was missing 
during service. Therefor service connection is granted only 
for tooth number 10 due to in-service dental trauma, for the 
purpose of obtaining VA outpatient treatment.


ORDER

Service connection for missing tooth number 10, due to in-
service dental trauma, for the purpose of obtaining VA 
outpatient treatment, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

